DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Bauman Type Non-Provisional Application
The instant application was identified, on filing, as a continuation of Application No. 16/532,571, which was an application for reissue of Patent No. 9,962,822. See the Application Data Sheet (ADS) and the first paragraph of the specification, which were filed on August 21, 2020 as part of the original filing of the instant application.

The mere fact that an application purports to be a continuation or divisional of a parent reissue application does not make it a reissue application itself because it is possible to file a 35 USC 111(a) continuing application of a reissue application. See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982) (a patentee may file a regular continuation of a reissue application that obtains the benefit of the reissue application’s filing date). Accordingly, in order for a continuation or divisional of a parent reissue application to be treated as a reissue application itself, there must be an identification, on filing, that the application is a “continuation reissue application” or a “divisional reissue application”, as opposed to a Bauman type continuing application. Indicia that a continuation or divisional reissue application is being filed are:
A 37 CFR 1.175 reissue oath/declaration, which is not merely a copy of the parent’s reissue oath/declaration. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A specification and/or claims in proper double column reissue format per 37 CFR 1.173. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Amendments in proper format per 37 CFR 1.173. 
A 37 CFR 3.73 statement of assignee ownership and consent by assignee
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.
A correct transmittal letter (preferably Form PTO/AIA /50) identifying the application as a reissue filing under 35 U.S.C. § 251.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An identification of the application as being “a reissue continuation of Application No. [the parent reissue application]”, or “an application for reissue of Patent No. [the original patent sought to be reissued] and a continuation of Application No. [the 1. The same applies for a divisional reissue application, with the word “divisional” substituted for “continuation”.
See MPEP 1451.

The instant application was not filed with any of the above-listed indicia of a continuation reissue application. Rather, the ADS and the first paragraph of the specification filed as part of the original application papers both identify the instant application as a continuation of reissue Application No. 16/532,571, which was an application for reissue of Patent No. 9,163,507. Thus, the instant application was not identified, on filing, as both a continuation and a reissue application. Accordingly, the instant application:
Was processed as a 35 USC 111(a) continuing application of a reissue application. See the Filing Receipt mailed on August 28, 2020.
Will be examined as a Bauman type continuing application, i.e., a 35 USC 111(a) continuing application of a reissue application. Again see MPEP 1451.

As established by In re Bauman, a Bauman type continuing application:
Receives the benefit of the actual filing date of the parent reissue application.
Does not receive the benefit of the filing date of the patent sought to be reissued by the parent reissue application because the copendency requirement of 35 USC 120 is not met.
Accordingly, the effective filing date of the instant Bauman type continuing application is August 6, 2019, i.e., the actual filing date of parent reissue Application No. 16/532,571. 

In a Bauman type continuing application, the patent sought to be reissued by the parent (or grandparent) reissue application is available as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the Bauman type continuing application if the parent (or grandparent) reissue application was filed more than one year after the grant date of the patent. 

Bauman type continuing application because parent reissue Application No. 16/532,571 was filed more than one year after the grant date of Patent No. 9,962,822, May 8, 2018. Further, related US Publication Nos. 2017/0080553 and 2014/0027489 and related US Patent No. 9,522,463 all qualify as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the instant Bauman type continuing application because each of these publications was published more than one year prior to the effective filing date of the instant application.

Option to Refile Proper Continuation/Divisional Reissue Application
If applicant intended for this application to be a continuation/divisional reissue application, as opposed to a Bauman type continuing application, applicant would have to abandon this application and refile a proper continuation/divisional reissue application while parent reissue Application No. 16/532,571 is still pending. As 16/532,571 has already published as RE48186, the priority chain would have been broken, so this option is not currently available. See MPEP 1451 concerning the filing of a continuation/divisional reissue application. See also the Reissue Application Filing Guide which is available at:  
http://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf
Applicant should ensure the continuation/divisional reissue application fulfills all the requirements for a reissue application. See 35 USC 251 and 37 CFR 1.172, 1.173 and 1.175. With respect to the required fees, see 37 CFR 1.16(e), (n) and (r).

Option to Convert Bauman Type Application to Reissue Application
Should applicant desire that this application be treated as a continuation/divisional reissue application, as opposed to a Bauman type continuing application, applicant may file a petition under 37 CFR 1.182 to have this application treated as a continuation/divisional reissue application under 35 USC 251. Applicant should point out in the petition what, in the record, supports the filing as a reissue application under 35 USC 251. Further, applicant should ensure the application fulfills all of the requirements for a reissue application. See 35 USC 251 and 37 CFR 1.172, 1.173 and 1.175. With respect to the required fees, see 37 CFR 1.16(e), (n) and (r).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 



Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,962,822.
The disclosure of the ‘822 patent is substantially the same as the current disclosure. The ‘822 patent discloses a spring assembly of a fastening tool comprising a housing (10) with a front, rear, top, bottom and sides (figures); a fastener guide track (70) along the bottom of the housing; a striker (100) at the front of the housing including an upper striker position above the track and a lower striker position in front of the track; a torsion power spring (90) which acts to cause a downward bias on the striker, the power spring being elongated including a first arm 
In regard to claims 2 and 3, see figures 5A and 6A. In regard to claim 4, see bent tip 91. In regard to claim 5, see lines 61 and 62 of column 6. See lines 51 and 52 of column 6 in regard to claim 6’s angled portion in the preloaded condition of the spring. In regard to claim 7, see figure 6A. In regard to claim 8, see figures 6 and 8. Claim 9 is seen to combine the structure of claims 1,2 and 6, which are discussed above. In regard to claims 10-14, see figures 5 and 6 (including 5A and 6A) and column 6 line 47-column 7, line 4. In regard to claim 15, lever 60 is seen as a linkage connected the striker and powered by the spring. In regard to claims 16-19, see figures 5 and 6 (including 5A and 6A) and column 6 line 47-column 7, line 4.


Claim(s) 1,2,5,6,8,15,16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication No. 2013/0228607.
The ‘607 reference discloses a spring assembly of a fastening tool comprising a housing (30) with a front, rear, top, bottom and sides (figures); a fastener guide track (180) along the bottom of the housing; a striker (100) at the front of the housing including an upper striker position above the track and a lower striker position in front of the track; a torsion power spring (90) which acts to cause a downward bias on the striker, the power spring being elongated including a first arm (95) extending forward from a coil of the power spring and linked to the 
In regard to claim 2, the embodiment of figures 10-13 show bridge 200 on the second arm to maintain stresses when the arms are adjacent. Paragraph 53 ends by stating, “Cage 200 thus holds the outer arms 195 from outside and above and the inner arms 196 from below”. Figures 10-13 show the bridge (seen as part of the second arm) above the first arm. In regard to claim 5, see figure 7. In regard to claim 6, see figure 10. In regard to claim 8, figure 8 shows the angled section between the coil and the striker. In regard to claim 15, spring arm 95 is linked to the striker 100, so the reference is seen to teach “a linkage with the striker”.  In regard to claim 16, spring arm 95 links directly to striker 100. In regard to claim 19, figure 8 shows the angled section between the coil and the striker.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-24 of U.S. Patent No. RE48,186. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader in scope than the patented claims and would dominate them if allowed without a terminal disclaimer.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/WILLIAM C DOERRLER/            Reexamination Specialist, Art Unit 3993                                                                                                                                                                                            

Conferees: /JAK/ /E.D.L/                                        SPRS, Art Unit 3993      


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In contrast, a Bauman type continuing application is identified as “a continuation of reissue Application No. [the parent reissue application], or “a continuation of reissue Application No. [the parent reissue application], which is an application for reissue of Patent No. [the original patent sought to be reissued by the parent reissue application]”. The same applies for a Bauman type divisional application, with the word “divisional” substituted for “continuation”.